Exhibit 10.3

 

Last Updated:  September 2017

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

FOR NON-EMPLOYEE DIRECTORS
LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN 

 

This Restricted Stock Unit Agreement for Non-Employee Directors, hereinafter
referred to as the “Agreement”, is made as of the _____ day of __________,
20_____ between Lamb Weston Holdings, Inc., a Delaware corporation (the
“Company”), and the undersigned director of the Company (the “Director”).

1. Award Grant.  The Company has granted Restricted Stock Units (“RSUs,” and
each such unit an “RSU”) to the Director under the Lamb Weston Holdings, Inc.
2016 Stock Plan (the “Plan”), as follows, effective as of __________, 20_____
(the “Date of Grant”):

 

 

Director:                         

/$ParticipantName$/

Number of RSUs:         

/$AwardsGranted$/

Date of Grant:  

/$GrantDate$/

Vesting Date:  

Earlier of (i) the first anniversary of the Date of Grant and (ii) the date of
the first annual meeting of the Company’s stockholders occurring after the Date
of Grant. (the “Vesting Date”)

 

Dividend Equivalents:  Dividend equivalents on the RSUs will be accumulated for
the benefit of the Director if and when regular cash dividends are declared and
paid on the Stock in accordance with Section 7 of this Agreement, and will be
paid in shares of Stock to the Director upon settlement of the RSUs.

IN WITNESS WHEREOF, the Company and the Director have caused this Agreement to
be executed effective as of the date first written above. The Company and the
Director acknowledge that this Agreement includes six pages including this first
page. The Director acknowledges reading and agreeing to all six pages and that
in the event of any conflict between the terms of this Agreement and the terms
of the Plan, the Plan shall control.  Capitalized terms used herein without
definition have the meaning set forth in the Plan.

 

 

LAMB WESTON HOLDINGS, INC.

DIRECTOR

 

 

By:    ______________________________

 

By:    ______________________________

Date: ______________________________

Date:______________________________

 







--------------------------------------------------------------------------------

 



 

2. Vesting of RSUs.  

(a) Normal Vesting.  Subject to the Plan and this Agreement, if the Director
serves continuously as a member of the Board from the Date of Grant through the
Vesting Date, then the RSUs will become vested and nonforfeitable (“Vest” or
similar terms).

(b) Death or Permanent Disability.  If the Director ceases to serve as a member
of the Board before the Vesting Date due to the death or permanent disability
(as defined in the Company’s sole discretion) of the Director (with the
occurrence of such permanent disability determined in the Company’s sole
discretion), then, to the extent the RSUs have not previously been forfeited,
the RSUs will Vest upon the date of the Director’s cessation of service as a
member of the Board as a result of such death or permanent disability.

(c) Other than Death or Permanent Disability.  If the Director ceases to serve
as a member of the Board before the Vesting Date for any reason other than as
set forth in Section 2(b) or Section 2(d), then, to the extent the RSUs have not
previously been forfeited, the RSUs will Vest pro rata upon the date of the
Director’s cessation of service as a member of the Board in an amount determined
by multiplying the number of such RSUs by a fraction, the numerator of which is
the total number of calendar days during which the Director served as a member
of the Board during the period beginning on the Date of Grant and ending on the
date of the Director’s cessation of service as a member of the Board and the
denominator of which is 365, rounded to the nearest whole number of RSUs.

(d) Accelerated Vesting in Connection with a Change of Control. 

(i) If a Change of Control occurs after the Date of Grant but prior to the
Vesting Date, and the Director has continuously served as a member of the Board
between the Date of Grant and the date of such Change of Control, then all RSUs
evidenced by this Agreement shall become 100% Vested on the date of such Change
of Control, except (A) to the extent such RSUs have previously been forfeited,
or (B) to the extent that a Replacement Award is provided to the Director to
replace, continue or adjust the outstanding RSUs (the “Replaced Award”).  If the
Director is provided with a Replacement Award in connection with the Change of
Control, then if, upon or after receiving the Replacement Award, the Director’s
service as a member of the Board (or the board of directors of any of the
Company’s successors after the Change of Control (as applicable, the “Successor
Company”)) ceases, other than at the volition of the Director, within a period
of one year after the Change of Control but prior to the Vesting Date, to the
extent that the Replacement Award has not previously been forfeited, the
Replacement Award will become 100% Vested (and become entitled to settlement as
specified in Section 3.

(ii) For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type (i.e., time-based restricted stock units) as the Replaced Award,
(B) that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Successor Company in the
Change of Control (or another entity that is affiliated with the Successor
Company following the Change of Control), (D) the tax consequences of which for
such Director under the Code, if the Director is subject to U.S. federal income
tax under the Code, are not less favorable to the Director than the tax
consequences of the Replaced Award, and (E) the other terms and conditions of
which are not less favorable to the Director than the terms and conditions of
the Replaced Award (including the provisions that would apply in the event of a
subsequent change in control).  A Replacement Award may be granted only to the
extent it does not result in the Replaced Award or Replacement Award failing to
comply with or ceasing to be exempt from Section 409A of the Code.  Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a

2

--------------------------------------------------------------------------------

 



continuation of the Replaced Award if the requirements of the preceding two
sentences are satisfied.  The determination of whether the conditions of this
Section 2(d)(ii) are satisfied will be made in good faith by the Committee, as
constituted immediately before the Change of Control, in its sole discretion.

(iii) If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding RSUs which at the time of the Change
of Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change of Control.

(iv) For purposes of this Agreement, “Change of Control” means the occurrence of
any of the following events:

(A) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any person becoming a member of the Board
subsequent to the effective date of the Plan whose election, or nomination for
the election by the Company’s stockholders, was approved by a vote of at least a
majority of the Board members then comprising the Incumbent Board shall be, for
purposes of this clause (A), considered as though such person were a member of
the Incumbent Board as of the effective date of the Plan;

(B) Consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the Voting Power of the
reorganized, merged or consolidated entity;

(C) Any person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person, any securities acquired directly from the Company or its
affiliates) representing 30% or more of the Voting Power of the Company’s then
outstanding securities;

(D) A liquidation or dissolution of the Company; or

(E) The sale of all or substantially all of the assets of the Company.

(e) Forfeiture of RSUs.  Any RSUs that have not become Vested as of (i) the
Vesting Date pursuant to Section 2(a) or 2(d), or (ii) if earlier, upon the date
of the Director’s cessation of service in accordance with Section 2(b), (c) or
(d), will be forfeited automatically and without further notice on such date.

3. Settlement of RSUs. 

(a) Normal.  Subject to Section 3(b), the Company will issue to the Director one
share of Stock as soon as administratively practicable after the Vesting Date
(but in no event more than thirty days after the Vesting Date) for each RSU that
is a Vested RSU on such Vesting Date to the extent the RSU has not been
previously forfeited or settled. 

(b) Other Settlement Events.  Notwithstanding Section 3(a), to the extent the
RSUs are Vested RSUs on the dates set forth below and to the extent the Vested
RSUs have not previously been forfeited or settled, the Company will settle such
Vested RSUs on the earliest to occur of the following events:



3

--------------------------------------------------------------------------------

 



(i) Separation from Service due to Death or Permanent Disability.  If there are
such Vested RSUs at the time of the Director’s cessation of service due to death
or permanent disability, within thirty days of the Director’s Separation from
Service (within the meaning of Section 409A of the Code and the regulations
promulgated thereunder) as a result of such death or permanent disability, one
share of Stock will be issued for each such Vested RSU.

(ii) Separation from Service Other than due to Death or Permanent
Disability.  If there are such Vested RSUs at the time of the Director’s
Separation from Service for any reason other than as set forth in Section 2(b),
within thirty days of the Director’s Separation from Service, one share of Stock
will be issued for each such Vested RSU.

(iii) Change of Control.  If there are such Vested RSUs upon a Change of
Control, the Director is entitled to receive payment for such Vested RSUs in the
form of one share of Stock for each such Vested RSU on the date of the Change of
Control; provided, however, that if such Change of Control would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, the Director is entitled to receive the corresponding payment on
the date that would have otherwise applied pursuant to this Section 3 as though
such Change of Control had not occurred.

(c) Deferral of Settlement.  Notwithstanding the foregoing or anything in this
Agreement or the Plan to the contrary, a Director may elect to defer receipt of
shares of Stock to be received pursuant to this Agreement pursuant to the
Company’s Directors’ deferred compensation plan, as may be in effect from time
to time.

(d) Specified Employee.  Notwithstanding anything (including any provision of
the Agreement or Plan) to the contrary, if the Director becomes a specified
employee (as defined in Section 409A of the Code), to the extent required to
comply with Section 409A of the Code, payment to the Director of any deferred
compensation subject to Section 409A of the Code on account of a Separation from
Service (within the meaning of Section 409A of the Code) shall, in accordance
with Treasury Regulation Section 1.409A-3(i)(2), be made to the Director on the
earlier of (i) the Director’s death or (ii) the first business day (or within
30 days after such first business day) that is more than six months after the
date of Separation from Service.  Interest may be paid due to such delay,
provided that such interest payments are made at a reasonable rate in accordance
with Treasury Regulation Section 1.409A-1(o).  Further, any interest will be
calculated in the manner determined by the Company in its sole and absolute
discretion. Dividend equivalents will be paid with respect to any dividends that
would have been paid during the delay as if the Stock had been issued.

4. Non-Transferability of RSUs.  The RSUs may not be assigned, transferred,
pledged or hypothecated in any manner (otherwise than by will or the laws of
descent or distribution), nor may the Director enter into any transaction for
the purpose of, or which has the effect of, reducing the market risk of holding
the RSUs by using puts, calls or similar financial techniques. The RSUs subject
to this Agreement may be settled during the lifetime of the Director only with
the Director or the Director’s guardian or legal representative. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of the
RSUs or any related rights to the RSUs that is contrary to the provisions of
this Agreement or the Plan, or upon the levy of any attachment or similar
process upon the RSUs or such rights, the RSUs and such rights shall immediately
become null and void. The terms of this Agreement shall be binding upon the
beneficiaries, executors, administrators, heirs, successors and assigns (the
“Successors”) of the Director.

5. Stock Subject to the RSUs.  The Company will not be required to issue or
deliver any shares of Stock or any certificate or certificates for shares of
Stock with respect to the Director’s RSUs until such shares have been listed

4

--------------------------------------------------------------------------------

 



(or authorized for listing upon official notice of issuance) upon each stock
exchange on which outstanding shares of the same class are then listed and until
the Company has taken such steps as may, in the opinion of counsel for the
Company, be required by law and applicable regulations, including the rules and
regulations of the Securities and Exchange Commission, and state securities laws
and regulations, in connection with the issuance of such shares, and the listing
of such shares on each such exchange.

6. Rights as Stockholder.  The Director or his/her Successors shall have no
rights as a stockholder with respect to any shares subject to the RSUs until the
Director or his/her Successors shall have become the beneficial owner of such
shares, and, except as provided in Section 7 and Section 8 of this Agreement, no
adjustment shall be made for dividends or distributions or other rights in
respect of such shares for which the record date is prior to the date on which
the Director or his/her Successors shall have become the beneficial owner
thereof.

7. Payment of Dividend Equivalents.  From and after the Date of Grant and until
the earlier of (a) the time when the RSUs become Vested and are settled in
accordance with Section 2 and Section 3 of this Agreement or (b) the time when
the Director’s right to receive shares of Stock in settlement of the RSUs is
forfeited in accordance with Section 2 of this Agreement, on the date that the
Company pays a cash dividend (if any) to holders of Stock generally, the
Director shall be entitled to a number of additional RSUs determined by dividing
(i) the product of (x) the dollar amount of the cash dividend paid per share of
Stock on such date and (y) the total number of RSUs (including dividend
equivalents paid thereon) previously credited to the Director as of such date,
by (ii) the Fair Market Value of the Stock on such date.  Such dividend
equivalents (if any) shall be subject to the same terms and conditions and shall
be paid, in the aggregate rounded down to the nearest whole number, or forfeited
in the same manner and at the same time as the RSUs to which the dividend
equivalents were credited.

8. Adjustments Upon Changes in Capitalization; Change in Control.  In the event
of any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number
and type of shares subject to the RSUs and in the other terms of this award;
provided,  however, that no fractional share shall be issued upon subsequent
settlement of the RSUs.  No adjustment shall be made if such adjustment is
prohibited by Section 5.5 of the Plan (relating to Section 409A of the Code).

9. Notices. Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal office in Eagle, Idaho, Attention: Compensation. Each notice to
the Director or any other person or persons entitled to receive shares issuable
upon settlement of the RSUs shall be addressed to the Director’s address and may
be in written or electronic form. Anyone to whom a notice may be given under
this Agreement may designate a new address by giving notice to that effect.

10. Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Director and all rights granted to the Company under this Agreement shall be
binding upon the Director’s Successors. This Agreement and the Plan shall be the
sole and exclusive source of any and all rights which the Director or his/her
Successors may have in respect to the Plan or this Agreement.

11. Resolution of Disputes.  Any dispute or disagreement which should arise
under or as a result of or in any way relate to the interpretation, construction
or application of this Agreement will be determined by the Board. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and

5

--------------------------------------------------------------------------------

 



the legal relations between the parties hereto shall be governed by and
construed in accordance with the laws of the State of Delaware.

12. Section 409A of the Code.  This Agreement is intended to comply with, or be
exempt from, Section 409A of the Code and any regulations or notices provided
thereunder. This Agreement and the Plan shall be interpreted in a manner
consistent with this intent. The Company reserves the unilateral right to amend
this Agreement on written notice to the Director in order to comply with Section
409A of the Code. The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to any such payment.  None of the Company, its contractors, agents
and employees, the Board and each member of the Board shall be liable for any
consequences of any failure to follow the requirements of Section 409A of the
Code or any guidance or regulations thereunder.

13. Amendment.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.

14. Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

15. Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Director’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Director’s consent to participate in the Plan by electronic means.  The
Director hereby consents to receive such documents by electronic delivery and,
if requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

 

6

--------------------------------------------------------------------------------